NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1945
                                       ___________

                           MAHENDER GURNASINGHANI,
                                         Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A093-055-819)
                            Immigration Judge:Shifra Rubin
                       ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 1, 2021
               Before: MCKEE, SHWARTZ and MATEY, Circuit Judges

                            (Opinion filed: December 7, 2021)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Mahender Gurnasinghani, a citizen of India who is proceeding pro se, petitions for

review of a final order of removal issued by the Board of Immigration Appeals (BIA).

For the following reasons, we will deny the petition in part and dismiss it in part.

       Gurnasinghani entered the United States in 1981 without being admitted or

paroled. In 2012, the Government charged him with removability under 8 U.S.C.

§ 1182(a)(6)(A)(i). An Immigration Judge in Newark, New Jersey, found Gurnasinghani

removable as charged. The IJ also denied Gurnasinghani’s motion to terminate and

motion to continue the proceedings, which were based on Pereira v. Sessions, 138 S. Ct.

2105 (2018). In that case, the Supreme Court held that a notice to appear that fails to

designate the time and place of removal proceedings, as required by 8 U.S.C.

§ 1229(a)(1)(G)(i), does not trigger the stop-time rule for cancellation of removal cases.

Id. at 2113-14. Gurnasinghani filed a counseled appeal, raising only the Pereira-based

claim. The Board of Immigration Appeals dismissed the appeal, relying on our decision

in Nkomo v. Attorney General, where we refused to extend Pereira’s holding beyond the

stop-time rule context. 930 F.3d 129, 133-34 (3d Cir. 2019), cert. denied, 140 S. Ct.

2740 (2020). Gurnasinghani filed a timely pro se petition for review. 1

       We have jurisdiction under 8 U.S.C. § 1252. We review de novo the agency’s

legal determinations, including its application of law to facts. See Herrera-Reyes v. Att’y

Gen., 952 F.3d 101, 106 (3d Cir. 2020). Where the BIA has affirmed the IJ’s denial of a


1
 Gurnasinghani filed the petition in the United States Court of Appeals for the Ninth
Circuit. Because the Immigration Court proceeding took place in New Jersey, the Ninth
Circuit transferred the matter, including Gurnasinghani’s pro se brief, to this Court.

                                              2
continuance request, we apply an abuse of discretion standard. See Ponce-Leiva v.

Ashcroft, 331 F.3d 369, 377 (3d Cir. 2003).

       The Board properly rejected Gurnasinghani’s reliance on Pereira. As noted above,

the Supreme Court held in Pereira that a notice to appear “that does not specify the ‘time

and place at which the proceedings will be held,’ as required by [8 U.S.C.]

§ 1229(a)(1)(G)(i),” is not capable of triggering the stop-time rule in cancellation of

removal cases. 138 S. Ct. at 2113-14. Gurnasinghani argued that his notice to appear

was defective because it also lacked the time and place information. We have rejected an

attempt to extend Pereira in this manner, however, holding that the lack of a time and

date for a hearing in a notice to appear did not deprive the IJ of jurisdiction. See Nkomo,

930 F.3d at 133-34.

       In addition, the Board did not abuse its discretion in affirming the denial of

Gurnasinghani’s request for a continuance. See 8 C.F.R. § 1003.29 (stating that an IJ

may “grant a motion for continuance for good cause shown”); Khan v. Att’y Gen., 448

F.3d 226, 233 (3d Cir. 2006) (noting that the denial of a request for a continuance

“should be reversed only if it is arbitrary, irrational or contrary to law”). Gurnasinghani

sought a continuance based on a case then-pending in this Court, Cruz-Martinez v.

Attorney General, which presented a Pereira claim. But Gurnasinghani cannot

demonstrate that he was prejudiced by the denial of a continuance, see Khan, 448 F.3d at

236, because in Cruz-Martinez we ultimately rejected the same Pereira-based claim that

Gurnasinghani sought to pursue in the continued proceedings. See Cruz-Martinez, 782 F.

App’x 109, 113-14 (3d Cir. 2019) (not precedential).

                                              3
        Finally, we note that Gurnasinghani’s pro se brief cites several authorities in

support of his petition for review. For instance, he lists the Life Act, the “NWIRP

settlement,” 2 and the Amnesty Act of 1986. As the Government points out, however,

Gurnasinghani did not raise those issues in his brief to the Board. Gov’t’s Br., 17-19 of

30; see also Administrative Record, at 9-12. Accordingly, we will dismiss the petition

for review in part, as we lack jurisdiction over those claims. 3 See 8 U.S.C. § 1252(d)(1);

Castro v. Att’y Gen., 671 F.3d 356, 365 (3d Cir. 2012) (“A petitioner’s failure to exhaust

an issue by presenting it to the BIA deprives us of jurisdiction to consider that issue.”).

        For the foregoing reasons, we will dismiss the petition for review in part and deny

it in part.




2
  This seemingly refers to Northwest Immigrant Rights Project (NWIRP) v. USCIS, No.
88-379R (W.D. Wash. Sept. 9, 2008), a national class-action lawsuit that involved claims
by individuals who were unable to apply or who were deemed ineligible for legalization
under the Immigration Reform and Control Act (IRCA) because of issues as to whether
their unlawful status was “known to the government.”
3
 To the extent that Gurnasinghani raises new claims in his pro se reply brief, we will not
consider them. See Khan v. Att'y Gen., 691 F.3d 488, 495 n.4 (3d Cir. 2012); cf. Hall v.
Susquehanna Twp. Sch. Dist., 969 F.3d 120, 124 n.2 (3d Cir. 2020) (holding that claims
were forfeited where appellant failed to raise them in her opening brief).
                                              4